DETAILED ACTION
Response to Amendments
The amendment filed on 4/21/2022 has been entered.  
Claims 21-27 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 21-27are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USP# 20090101692 of Whitman et al. (henceforth Whitman) in view of USPGP# 20070175964 of Shelton et al. (henceforth Shelton).
Regarding claim 21, Whitman teaches a surgical instrument (Whitman: 11) for use with a robotic system (Whitman: 1610), wherein the robotic system comprises a control system (Whitman: 1122) and a drive assembly (Whitman: 96, 100, 1690, 1684, 1696, 1637, 1634) configured to provide a rotary output motion to a rotatable drive element (Whitman: para 0214 especially “drive shafts of the motor arrangement contained within the housing 1614”) supported by the drive assembly, wherein said surgical instrument comprises: 
a replaceable end effector (Whitman: 11a, para 0211), comprising 
	a proximal end (Whitman: see annotated fig. 5e)
	a distal end (Whitman: see annotated fig. 5e) 
	a staple cartridge (Whitman: 2604); and 
	a cutting member (Whitman: 51, 2603) movable axially within said end effector between a starting position (Whitman: para 0136, see also para 0181) and an ending position (Whitman: para 0136, see also para 0181);
an elongate shaft assembly (Whitman: 1620 (fig. 2a), which is the main flexible shaft 11b (fig. 2b, para 0070, 0080, 0210) which is connected to 1620 using connection 1104 (please note element 11c (fig. 2b (para 0070) is a sub-element of 11b and element 543 (fig. 4d) is a sub-element of the 11c as described in para 0154), 2605, 557, 533 (please note that as described in para 0127 and para 0189, 557 is received in 533 and 2605 is received in 557. Therefore the assembly of 533, 557, and 2605 has been interpreted as a single firing shaft that is at least partially inside the elongate shaft assembly as shown in fig. 4d)) operably coupled to said end effector, wherein said elongate shaft assembly comprises a gear-driven portion (Whitman: 2605, 557, 533) including a lead screw (Whitman: 2605b) that is rotatably supported within said elongate shaft assembly (Whitman: see fig. 4d and 6d, please note the assembly of 533, 557, and 2605 has been interpreted as a single firing shaft that is at least partially inside the elongate shaft assembly as shown in fig. 4d and 6d), and wherein said lead screw is operably coupled to said cutting member (Whitman: para 0183)
and a mounting portion (Whitman: 1626) operably coupled to said elongate shaft assembly (Whitman: see fig. 2a), wherein said mounting portion is configured to operably interface with the drive assembly when said mounting portion is mounted to the drive assembly (Whitman: para 0214), wherein said mounting portion comprises a rotatable driven element (Whitman: 1644, 1648, 1652, 1656), wherein said rotatable driven element is configured to be operably engaged with the rotatable drive element supported by the drive assembly to receive the rotary output motion therefrom (Whitman: para 0214), wherein said rotatable driven element is operably coupled to said gear-driven portion (Whitman: para 0127, 0132, 0182-0187).  

Whitman, as shown above, is silent on said starting position is at the proximal end and the ending position is at the distal end and wherein said cutting member comprises a non-rotatable knife. 
Shelton teaches a similar surgical instrument (Shelton: 10) with an end effector (Shelton: 12, wherein said end effector comprising a replaceable staple cartridge (Shelton: 34); and a cutting member (Shelton: 32) movable axially within said end effector between a starting position (Shelton: para 0073 and 0139) at the proximal end and an ending position at the distal end (Shelton: para 0073, 0076 and 0139);  wherein said cutting member comprises a non-rotatable knife (Shelton: cutting edge of 32 as described in para 0073) an elongate shaft (Shelton: 8), wherein said end effector extends from said elongate shaft (Shelton: see fig. 2); a rotatable lead screw (Shelton: 48, 50, 52) operably coupled to said firing member (Shelton: para 0075-0076). 
Because both Whitman and Shelton teach end effectors for simultaneous stapling and cutting of tissue, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to substitute the end effector (with rotatable proximally moving cutting member) of Whitman with the end effector (with non-rotatable distally moving cutting member) of Shelton in order to reliably perform simultaneous stapling and cutting of tissue. KSR Int’l Co. V. Teleflex Inc. 550 U.S.

Regarding claim 22, Whitman teaches a surgical instrument (Whitman: 11) for use with a robotic system (Whitman: 1612), wherein the robotic system comprises a control unit (Whitman: 1122) and a drive assembly (Whitman: 96, 100, 1690, 1684, 1696, 1637, 1634) configured to provide a rotary output motion to a rotatable drive element (Whitman: para 0214 especially “drive shafts of the motor arrangement contained within the housing 1614”) supported by the drive assembly, wherein said surgical instrument comprises: 
an end effector (Whitman: 11a), comprising: 
a replaceable staple cartridge (Whitman: 2604, para 0132, please note that the staple cartridge 2604 is part of the assembly 2600, and since assembly 2600 is replaceable the staple cartridge 2604 is also replaceable as part of the assembly 2600); and 
a firing member (Whitman: 51, 2603) movable within said end effector between an unfired position and a fired position (Whitman: para 0136, 0181); 
an elongate shaft (Whitman: 1620 (fig. 2a), which is the main flexible shaft 11b (fig. 2b, para 0070, 0080, 0210) which is connected to 1620 using connection 1104 (please note element 11c (fig. 2b (para 0070) is a sub-element of 11b and element 543 (fig. 4d) is a sub-element of the 11c as described in para 0154)), wherein said end effector extends from said elongate shaft; 
a rotatable lead screw (Whitman: 2605, 557, 533 (please note that as described in para 0127 and para 0189, 557 is received in 533 and 2605 is received in 557. Therefore the assembly of 533, 557, and 2605 has been interpreted as a rotatable lead screw)) operably coupled to said firing member (Whitman: para 0183); and 
a mounting portion (Whitman: 1626), wherein said elongate shaft extends from said mounting portion (Whitman: see fig. 2a), wherein said mounting portion is configured to operably interface with the drive assembly when said mounting portion is mounted to the drive assembly (Whitman: para 0214), wherein said mounting portion comprises a rotatable driven element (Whitman: 1644, 1648, 1652, 1656), wherein said rotatable driven element is configured to be operably engaged with the rotatable drive element supported by the drive assembly to receive the rotary output motion from the rotatable drive element (Whitman: para 0214), and wherein said rotatable driven element is operably coupled to said lead screw (Whitman: para 0127, 0132, 0182-0187).
Whitman is silent on wherein said firing member comprises a non-rotatable cutting edge.
However, firing member with non-rotatable cutting edge were well known in the art at the time of invention.  For example, Shelton teaches a similar surgical instrument (Shelton: 10) with an end effector (Shelton: 12, wherein said end effector comprising a replaceable staple cartridge (Shelton: 34); and a firing member (Shelton: 32) movable within said end effector between an unfired position and a fired position (Shelton: para 0073 and 0139); wherein said firing member comprises a non-rotatable cutting edge (Shelton: cutting edge of 32 as described in para 0073) an elongate shaft (Shelton: 8), wherein said end effector extends from said elongate shaft (Shelton: see fig. 2); a rotatable lead screw (Shelton: 48, 50, 52) operably coupled to said firing member (Shelton: para 0075-0076). 
Because both Whitman and Shelton teach end effectors for simultaneous stapling and cutting of tissue, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to substitute the end effector of Whitman with the end effector of Shelton in order to reliably perform simultaneous stapling and cutting of tissue. KSR Int’l Co. V. Teleflex Inc. 550 U.S.
Regarding claim 23, Whitman teaches a surgical attachment (Whitman: 11) for use with a robotic system (Whitman: 1612), wherein the robotic system comprises a control unit (Whitman: 1122) and a drive assembly (Whitman: 96, 100, 1690, 1684, 1696, 1637, 1634) configured to provide a rotary output motion to a rotatable drive element (Whitman: para 0214 especially “drive shafts of the motor arrangement contained within the housing 1614”) supported by the drive assembly, wherein said surgical attachment comprises: 
a replaceable end effector (Whitman: 11a, para 0211), comprising: 
a cartridge jaw (Whitman: 80); and 
a drive member (Whitman: 51, 2603) movable distally within said replaceable end effector relative to said cartridge jaw between a proximal position and a distal position (Whitman: para 0136, please note in this case the proximal end has been interpreted as the left end in fig. 4e. Furthermore, drive member 51, 2603 is movable within assembly 2600 which itself is within end effector 11a; therefore drive member is movable within end effector 11a);  
an elongate shaft (Whitman: 1620 (fig. 2a), which is the main flexible shaft 11b (fig. 2b, para 0070, 0080, 0210) which is connected to 1620 using connection 1104 (please note element 11c (fig. 2b (para 0070) is a sub-element of 11b and element 543 (fig. 4d) is a sub-element of the 11c as described in para 0154)), wherein said end effector extends from said elongate shaft (Whitman: para 0211); 
a rotatable drive shaft (Whitman: 2605, 557, 533 (please note that as described in para 0127 and para 0189, 557 is received in 533 and 2605 is received in 557. Therefore the assembly of 533, 557, and 2605 has been interpreted as a rotatable drive shaft)) operably engaged with said drive member; and 
a mounting portion (Whitman: 1626), wherein said elongate shaft extends from said mounting portion (Whitman: see fig. 2a), wherein said mounting portion is configured to operably interface with the drive assembly when said surgical attachment is mounted to the robotic system (Whitman: para 0214), wherein said mounting portion comprises a rotatable driven element (Whitman: 1644, 1648, 1652, 1656), wherein said rotatable driven element is configured to be operably engaged with the rotatable drive element supported by the drive assembly to receive the rotary output motion from the rotatable drive element (Whitman: para 0214), and wherein said rotatable driven element is operably engaged with said rotatable drive shaft (Whitman: para 0127, 0132, 0182-0187).
Whitman is silent on wherein said end effector comprises a non-rotatable knife edge.
However, end effectors with non-rotatable knife edge were well known in the art at the time of invention.  For example, Shelton teaches a similar surgical instrument (Shelton: 10) with a replaceable end effector (Shelton: 12, wherein said end effector comprising a cartridge jaw (Shelton: 22); and a drive member (Shelton: 33) movable within said end effector between an unfired position and a fired position (Shelton: para 0073 and 0139); wherein said end effector comprises a non-rotatable knife edge (Shelton: knife edge of 32 as described in para 0073); an elongate shaft (Shelton: 8), wherein said end effector extends from said elongate shaft (Shelton: see fig. 2); a rotatable lead screw (Shelton: 48, 50, 52) operably coupled to said firing member (Shelton: para 0075-0076). 
Because both Whitman and Shelton teach end effectors for simultaneous stapling and cutting of tissue, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to substitute the end effector of Whitman with the end effector of Shelton in order to reliably perform simultaneous stapling and cutting of tissue. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 

Regarding claim 24, as shown in claim 23, the combination of Whitman and Shelton teaches further comprising a staple cartridge (Whitman: 2604, Shelton: 34) positioned in said cartridge jaw.
Regarding claim 25, as shown in claim 23, the combination of Whitman and Shelton teaches wherein said elongate shaft further comprises an articulation joint (Whitman: 11c).
Regarding claim 26, as shown in claim 21, the combination of Whitman and Shelton teaches wherein said elongate shaft further comprises an articulation joint (Whitman: 11c, Shelton: 14 in fig. 2).
Regarding claim 27, as shown in claim 22, the combination of Whitman and Shelton teaches wherein said elongate shaft further comprises an articulation joint (Whitman: 11c).

Response to Arguments
Applicant’s arguments filed on 4/21/2022 have been fully considered:
Applicant' s arguments with respect to claims 21 and 26 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Applicant’s arguments regarding claims 22-25 and 27, have been fully considered but are not persuasive. 
Regarding claim 22, Applicant contends that Examiner has not shown why one having ordinary skill in the art would be motivated to combine Whitman with Shelton since Whitman chose not use the non-rotatable knife of Shelton.  The motivation the Examiner is relying on based on the KSR Int’l Co. V. Teleflex Inc. 550 U.S. rationale b.  Both Whitman’s end effector and Shelton’s end effector are used to simultaneously staple and cut tissue.  Therefore, substituting one end effector (rotating knife end effector of Whitman) for the other (non-rotating knife  end effector of Shelton) to yield predictable result of reliably stapling and cutting of tissue would have been obvious to one having ordinary skill in the art.  (see MPEP 2143) 

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure:
USPGP# 20120248167 of Flanagan et al. also teaches mounting portion 112 that is connected to a robotic system 22 and also comprises a stapling end effector 70.
USPGP# 20070005045 of Moll et al. also teaches mounting portion 18 that is connected to a robotic system 16 and also comprises a stapling end effector 804 (para 0325) and also comprises an articulation joint 87.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731